Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   January 08, 2016

The Court of Appeals hereby passes the following order:

A16A0372. KEVIN CRAWFORD v. THE STATE.

      In 2008, Kevin Crawford was convicted of armed robbery, aggravated assault,
and possession of a firearm during the commission of a crime. We affirmed his
convictions on appeal. See Crawford v. State, 302 Ga. App. 782 (691 SE2d 660)
(2010). Crawford subsequently filed a motion to correct his allegedly void sentence,
arguing, generally, that his convictions should have merged. The trial court denied
the motion, and Crawford filed this appeal. We lack jurisdiction.
      An appeal may lie from an order denying a motion to correct a void sentence
if the defendant raises a colorable claim that the sentence is, in fact, void or illegal.
See Harper v. State, 286 Ga. 216 n.1 (686 SE2d 786) (2009); Burg v. State, 297 Ga.
App. 118, 119 (676 SE2d 465) (2009). Crawford’s merger argument, however, is a
challenge to his convictions, not to his sentence. See Williams v. State, 287 Ga. 192
(695 SE2d 244) (2010). Because Crawford has not raised a valid void-sentence claim,
we lack jurisdiction to consider his appeal and it his hereby DISMISSED. See
Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010); Harper, supra.

                                         Court of Appeals of the State of Georgia
                                                                              01/08/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.